Citation Nr: 0621668	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than December 1, 
2000 for the addition of the veteran's dependents to his 
compensation award.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1980 to October 1980 
and from January 1986 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah.

The veteran was scheduled to testify before a Veterans Law 
Judge at the RO in August 2003, but requested that his 
hearing postponed.  He was subsequently rescheduled for a 
hearing in March 2006, but failed to report.


FINDINGS OF FACT

1.  The veteran's original claim for VA benefits was received 
in May 1992, and the veteran was notified of the RO's grant 
of service connection in September 1993.

2.  The RO requested information pertaining to the veteran's 
dependents in September 1993.

3.  In November 2001, the veteran launched an inquiry 
regarding payment of additional benefits for his dependents.

4.  In November 2001, the AOJ requested information 
pertaining to the veteran's dependents.

5.  Information pertaining to the veteran's dependents was 
received by the RO in April 2002.




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
December 1, 2000, for payment of additional benefits for 
dependents are not met.  38 U.S.C.A. §§ 1115, 5103, 5103A, 
5107, 5110, 5111 (West 1991 & West 2002); 38 C.F.R. §§ 3.1, 
3.31, 3.159, 3.204, 3.400, 3.401  (1993); 38 C.F.R. §§ 3.1, 
3.31, 3.159, 3.204, 3.400, 3.401 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran made inquiries about payment 
for dependents in November 2001.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board observes that letters dated in September 1993 
informed the veteran that the law required that social 
security numbers for his dependents be submitted in order to 
pay additional benefits.  The veteran did not respond to 
those letters.  A letter in November 2001 pointed out that 
the veteran had been requested to furnish dependency 
information but that he had not done so.  He was asked to 
fill out the appropriate forms and submit them.  The 
veteran's request for additional compensation based on his 
dependents subsequently adjudicated.  In a November 2002 
letter, the RO reviewed the history of the veteran's claim 
and explained the basis for the December 2000 effective 
date.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  While the veteran was scheduled for 
a hearing in August 2003, he requested that his hearing be 
postponed.  He was rescheduled for a hearing in March 2006 
but failed to report.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

Analysis

The veteran essentially contends that his dependents should 
have originally been added to his award because he supplied 
dependency information at the time of his original claim.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating. 38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

For the purpose of establishing entitlement to a higher rate 
of compensation based on the existence of a dependent, VA 
will require evidence which satisfies the requirements of 38 
C.F.R. § 3.204.

Prior to August 1, 1994, 38 C.F.R. § 3.204 required that, in 
order to establish marriage or birth, a certified copy or 
abstract of a public record must be submitted.  

Subsequent to August 1, 1994, 38 C.F.R. § 3.204 changed and 
currently provides, in relevant part, that the VA will 
accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, photocopies of 
documents necessary to establish marriage or birth.  These 
are acceptable as evidence, if the VA is satisfied that the 
copies are genuine and are free from alteration.  Otherwise, 
the VA may request a copy of the document certified over the 
signature and official seal of the person having custody of 
such record.  38 C.F.R. § 3.204(b) (2005).  

The veteran submitted his original claim for benefits in May 
1992.  He listed his children on the claim form.  In June 
1992 the veteran submitted a list of his children and spouse, 
to include their Social Security numbers.  Service connection 
at a combined 30 percent evaluation was granted in an August 
1993 rating decision.

A letter to the veteran, dated in September 1993, requested 
certified copies of the veteran's marriage certificate and 
all birth certificates for his children.  The letter 
explained that certified public documents were required.  The 
record reflects that there was no response to those letters.  

In November 2001 the veteran questioned whether he had been 
receiving compensation for his dependents.  The RO contacted 
the veteran by letter in November 2001 and explained that he 
had not been paid for dependents.  The RO noted that the 
veteran had not responded to a letter dated in September 
1993.  The RO furnished forms to be filled out in support of 
the veteran's claim for dependents.  The veteran submitted 
information pertaining to his dependents in April 2002.

In a June 2002 letter the RO explained to the veteran that an 
effective date of December 1, 2000  had been established 
because his claim was received in November 2001 and a date 
could be set one year prior to his claim.  The letter also 
explained that a change in regulations eliminated the need 
for certified copies of public records to establish 
dependency.  In essence, the RO determined that there was a 
liberalizing VA law or issue; that there had been in November 
2001 an informal claim; and that there had been a response 
within one year of its November 2001 request for evidence.

The veteran claims that he provided all information required 
to establish dependency at the time of his original claim.  
The Board acknowledges that the veteran did submit a list of 
his family members and their Social Security numbers in June 
1993.  However, the law at the time of the veteran's original 
claim required that certified copies of a public record be 
submitted in order to establish a marriage or birth.  The 
veteran was apprised of the need to provide such evidence in 
order to receive additional compensation for his dependents.  
Under the law in effect at that time, the information 
provided by the veteran was insufficient to support an award 
of additional compensation for dependents.  In part, the AOJ 
recognized that there was an incomplete application and 
informed the veteran of the need to submit evidence.  He did 
not respond within one year of the request.  38 C.F.R. § 
3.158.  Generally under such circumstances, benefits are not 
to be granted until a new claim is received.  

In this case, the record establishes that the veteran did not 
thereafter inquire about additional compensation for his 
dependents until November 2001.  The AOJ accepted the 
veteran's November 2001 inquiry as an informal claim, the 
veteran responded to the request for information in a timely 
manner, and the AOJ granted benefits one year prior to the 
date of the informal claim on the basis of a liberalizing law 
or VA issue.  As such, the award of additional compensation 
cannot correspond with the effective date of the original 
rating in this case.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Veterans Appeals held that in a case where 
the law, not the facts, is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  As discussed above, there is no basis on which an 
effective date for an award of additional compensation for 
the veteran's dependents may be assigned earlier than 
December 1, 2000.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an effective date earlier than December 1, 
2000 for the addition of the veteran's dependents to his 
compensation award is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


